Exhibit 10.77
GRUBB & ELLIS COMPANY
2006 OMNIBUS EQUITY PLAN
AMENDED AND RESTATED
RESTRICTED STOCK AWARD GRANT NOTICE
     Grubb & Ellis Company, a Delaware corporation (the “Company”), pursuant to
its 2006 Omnibus Equity Plan (the “Plan”), hereby grants to the individual
listed below (“Participant”) the number of shares of the Company’s common stock,
$0.01 par value (“Stock”), set forth below (the “Shares”). This Restricted Stock
award is subject to all of the terms and conditions as set forth herein and in
the Restricted Stock Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Agreement”) and the Plan, each of which are incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Amended and Restated
Restricted Stock Award Grant Notice (the “Grant Notice”).
Participant:
Grant Date:
Total Number of
Shares of Restricted Stock:

Vesting Schedule:   Subject to the terms and conditions of the Plan, this Grant
Notice and the Restricted Stock Agreement, the Company’s Forfeiture Restriction
(as defined in the Restricted Stock Agreement) shall lapse as to 100% of the
Shares as of the Grant Date; provided, however, that following Participant’s
termination by the Company for Cause, all Shares or any sales proceeds
therefrom, as the case may be, shall be subject to forfeiture and the Company
shall be authorized to enter into any documentation it deems appropriate to
evidence the foregoing.

     By his or her signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Restricted Stock Agreement and this Grant
Notice. Participant has reviewed the Restricted Stock Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Restricted Stock Agreement and the Plan.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
or relating to the Plan, this Grant Notice or the Restricted Stock Agreement.
{signature page follows on next page}

 



--------------------------------------------------------------------------------



 



                  GRUBB & ELLIS COMPANY:   PARTICIPANT:
 
                By:
 
  By:
 
  Print Name:   Thomas P. D’Arcy     Print Name:    
 
Title:   President and Chief Executive Officer          
 
Address:   1551 North Tustin Ave., Suite 300     Address:           Santa Ana,
California 92705             Attachments:   Amended and Restated Restricted
Stock Award Agreement (Exhibit A)
2006 Omnibus Equity Plan (Exhibit B)

 